Citation Nr: 1733161	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-33 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; and Spouse




ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in active service from December 1977 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The matter was previously before the Board in December 2015 when the case was remanded for further development and to afford the Veteran an examination. 

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in October 2015.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's PTSD manifested in symptoms such as sleep disturbance, nightmares, anxiety, isolation, irritability, and hypervigilance, resulting in occupational and social impairment with reduced reliability and productivity during the entire period on appeal; however, symptoms consistent with occupational and social impairment with deficiencies in most areas or total occupational and social impairment is not shown.

2.  The Veteran has not been rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The requirements for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in January 2009, February 2010 and September 2013, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Pertinent to the VA's duty to assist, the record also reflects that VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and records from the Veteran's application to the Social Security Administration ("SSA") for disability.  For his part, the Veteran has submitted private medical treat records, personal statements, third party lay statements and arguments from his representative. 

The Veteran was additionally afforded VA examinations in April 2009, March 2010 and October 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the issues on appeal, neither the Veteran, nor his representative, has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Laws and Regulations for Entitlement to Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1  (2016).  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a service-connected mental disorder, the VA will review the Veteran's medical history to determine how badly the disorder has disrupted his social and occupational functioning.  Specifically, the VA must review the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  While the extent of a Veteran's social impairment is considered, the rating cannot be assigned on these limitations alone.  38 C.F.R. § 4.126 (b).

The level of disability is then rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

In the instant appeal, the RO granted service connection and assigned disability ratings under Diagnostic Code ("DC") 9411, which is used to evaluate PTSD.  Under this DC a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under this formula is "symptom driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 
The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id. 

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in March 2013, the previous versions of the regulations including references to DSM-IV apply.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning ("GAF") score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS at 32 (4th ed. 1994)). 

Higher GAF scores denote increased overall functioning of the individual.  For example, a GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  Lower scores are indicative of greater symptoms and decreasing functionality of the individual. Specifically, a GAF score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

That being the relevant law to the Veteran's appeal, the Board observes the Veteran has been rated at 50 percent for his PTSD disability beginning on and after June 5, 2009.  In statements to the Board, the Veteran has stated he believes his PTSD should be increased.  However, as will be discussed below, the Board finds the competent and probative evidence of record warrants the assignment of a continued 50 percent disability evaluation for the period on appeal. 

The Veteran was granted service-connection for his PTSD, effective November 17, 2008, and was assigned an initial disability evaluation of 30 percent.  See June 2009 Rating Decision.  Thereafter, the Veteran timely appealed this initial rating in a January 2010 letter.  In an April 2010 Rating Decision, the Veteran's disability evaluation was increased to 50 percent effective June 5, 2009.  See April 2010 Rating Decision.  By an April 2011 correspondence received by the RO, more than one year after the April 2010 rating decision was issued, the Veteran requested an increased disability rating due to his PTSD symptoms.  See April 2011 Statement in Support of claim. 

Increased Rating for PTSD

Following a thorough review of the evidentiary record the Board finds the Veteran's symptoms and overall disability picture is more consistent with a continued 50 percent disability evaluation during the period from June 5, 2009.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran's personal statements; letters from the Veteran's treating psychologists, VA mental health treatment records, and the VA psychological examinations dated April 2009, March 2010 and October 2016.

The Veteran's treatment records indicate a positive PTSD screening in February 2002.  In July 2004 the Veteran was diagnosed with an adjustment disorder with anxious mood and mixed substance abuse history.  He was assigned a GAF score of 65.  During the July 2004 PTSD evaluation, the Veteran was neatly groomed and reported bad dreams, stress, panic attacks and night sweats.  He also reported an inclination to be violent, but never acted on his impulse.  However, the Veteran denied any particular fears or avoidances.  

In April 2009 the Veteran was afforded a VA examination during which he reported that he would awaken at night kicking and punching his wife, difficulty falling and staying asleep and nightmares occurring about twice a week.  He also stated that he suffered from panic attacks.  At that time he characterized his marriage as good, but reported that he had difficulties getting along with supervisors at work.  Socially, he had some difficulty getting along with others.  The examiner noted that his behavior and hygiene were appropriate with normal speech, thought process, judgment and abstract thinking, but slightly impaired concentration, attention and focus with mild abnormality in his memory.  The Veteran also experienced visual hallucinations.  He denied any suicidal or homicidal ideations.  

The April 2009 examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 60.  He concluded that the best description of the Veteran's psychiatric impairment would be that they cause occupational and social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally he was functioning satisfactorily with routine behavior, self-care and normal conversation.  The symptoms present would be depressed mood, some anxiety, chronic sleep impairment and mild memory loss. 

In March 2010 the Veteran was afforded a second VA examination.  During the examination the Veteran reported developing emotional problems in 1984 with the emergence of difficulties with anxiety, irritability, poor concentration skills, insomnia, nightmares, poor energy level, heighten startle reflex, hypervigilance and emotional numbing/detachment.  He indicated that all of these symptoms persist and occur constantly and impacted his work, family, social and leisure functioning.  The Veteran was not employed at that time and he and his wife did not socialize.  He had no close friends and did not engage in leisure activities other than watching television.  He was responsible for caring for his wife and taking her to medical appointments.

The examiner found the Veteran to be well-developed, well nourished, a reliable historian and fully oriented with appropriate appearance, hygiene and behavior.  His affect and mood were described as abnormal.  He was also irritable and demonstrated a disturbance of motivation and mood with flattened affect.  The Veteran showed evidence of anxiety and endorsed chronic difficulties with impaired impulse control and unprovoked irritability.  He stated these difficulties affect his motivation by causing him to avoid stressful situations and contact with others and affect his mood by causing feelings of guilt and self-recrimination.  His style of communication and speech pattern were normal.  He demonstrated impairment of attention and/or focus.  The Veteran also endorsed chronic problems with suspiciousness.  However, there was no reported history of delusions, no evidence of delusions during the evaluation with no history of hallucinations and no evidence of hallucination during the evaluation.  

The March 2010 examiner also diagnosed the Veteran with PTSD and assigned a GAF score of 55.  

The Veteran's January and March 2011 treatment records show that his PTSD symptoms included intrusive thoughts, stressful dreams, psychological distress, avoidance of talking about his combat experience, inability to recall aspects of combat, feelings of estrangement from others, difficulty having loving feelings, difficulty falling asleep, irritability, anger, hypervigilance and exaggerated startle response.  These symptoms were affecting his marriage, social and family functioning.  The Veteran denied suicidal ideations, homicidal ideations, hallucinations and delusions.  He was given a GAF score of 50.

August 2012 treatment records show that the Veteran reported doing well managing his symptoms.  He had ongoing interpersonal/relationship issues and was separated from his wife.  His speech was normal, clear and goal directed.  The Veteran experienced problematic memory/concentration, varying sleep, with depressed, angry and irritable mood at times.  The psychologist diagnosed the Veteran with depression, anxiety with possibly underlying trauma. 

During his October 2015 Board hearing the Veteran testified that his only social interaction was attending church.  He stated that he experienced panic attacks, nightmares, memory loss and visual and auditory hallucinations.  The Veteran also stated that he does not bathe every day, but that he does shower when it becomes necessary. 

The Veteran was afforded a third VA examination in October 2016.  He was diagnosed with PTSD which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner found the Veteran experienced recurrent, involuntary and intrusive distressing memories of his traumatic event with avoidance of or efforts to avoid distressing memories, thoughts or feelings about or closely associated with the traumatic event.  The Veteran also experienced persistent and exaggerated negative beliefs or expectations about himself, others or the world with markedly diminished interest or participation in significant activities.  His symptoms also included hypervigilance and exaggerated startle response.  The duration of these symptoms was more than one month and caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  Additional symptoms included depressed mood, anxiety, suspiciousness and panic attacks more than once a week.  The examiner also concluded that the Veteran did not pose a threat to himself or others.  While the Veteran testified at his hearing that he experienced visual and auditory hallucinations and noted during his 2016 examination that he occasional would see something and upon closer inspection realize there was nothing there, the 2016 examiner observed that while "vague shadows" were reported by the Veteran, it was uncertain if these reports related to underlying trauma or other concerns.  Moreover, the examiner did not find evidence of persistent delusions or hallucinations and found that no evidence of psychosis is suggested.  Thus, the Board concludes that the weight of the evidence is against a finding of persistent delusions or hallucinations as contemplated by a higher evaluation. 

In her opinion, the examiner stated that the Veteran had various mental health complaints, but they centered around depression, anxiety references to a near miss in Beirut, relationship strain/marital distress, history of drug abuse, alcohol abuse, financial problems and inconsistent housing.  She stated that he minimally met the criterion for PTSD noting that the Veteran while the Veteran thought fondly of his military career, he did have some reactivity from his experience with bombs in Beirut.  

During the examination the Veteran made inflammatory statements about himself endorsing prejudices, condoning violence and unflattering opinions.  His judgment was poor and he was confused at times.  He was also quick to endorse symptoms and significantly elevated symptom validity measures.  He elevated 5 of 5 scales of symptom validity for over reporting of improbable symptoms.  Although the examiner stated that this did not mean that there were no mental health difficulties, it did mean the validity of his self-reporting of symptoms within the compensation and pension context was questionable.  She noted that the more objective measurements of impairment should be heavily utilized. 

The Veteran's December 2016 treatment records were negative for suicidal or homicidal ideations.  His appearance was noted as neat, his manner was friendly, cooperative, speech was appropriate, memory function was normal, associations were within normal limits and was oriented to time, place and person.  However his judgment was found to be poor.  He continued to experience sleep disturbances.  

The Board finds that a rating in excess of 50 percent is not warranted at any time during the course of the appeal.  The evidence does not establish that the Veteran's PTSD manifests in symptoms such as suicidal ideation, obsessional rituals, near-continuous panic or depression affecting the ability to function independently (the Veteran is able to function independently and to help to care for his wife), impaired impulse control spatial disorientation, neglect of personal hygiene (although the Veteran testified that he does not bathe every day his appearance has been consistently noted as appropriate and he bathes as necessary), or an inability to establish and maintain effective relationships (the Veteran maintains a relationship with his wife, nieces, as well as ties to a church). 

Based on the foregoing, the Board concludes that the evidence does not show occupational and social impairment with deficiencies in most areas or total occupational and social impairment as contemplated by higher evaluations for PTSD.  Accordingly, the Board concludes that a rating excess of 50 percent are not met at any time during the course of the appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria at DC 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD for the entire rating period on appeal, to include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, reduced reliability and productivity, difficulty in establishing and maintaining effective work and social relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App 436, 442 (2002); see 38 C.F.R. § 4.21.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16 (b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

During the appeal period, the Veteran has been service-connected for: PTSD as 50 percent disabling, tinnitus as 10 percent disabling, left leg injury with history of cellulitis as 10 percent disabling and bilateral hearing loss as 0 percent disabling.  The Veteran's combined disability rating for the appeal period is 70 percent.  Hence, the Veteran meets the criteria for consideration of a schedular TDIU rating per 38 C.F.R. § 4.16 (a).

The Veteran contends he is unable to maintain employment due to his PTSD symptoms and that he has not been able to work since 2006 when he was employed as a welder.  However, review of the evidence of record does not show that he is unable to work due to his PTSD.  On the contrary, during his October 2016 VA examination, the examiner concluded that any of the Veteran's PTSD symptoms have been long standing and worked with them throughout his career.  She found that it is less likely than not that the Veteran's service connected PTSD symptoms impair his ability to work.  Rather, she found that it was physical health, age and acting as his wife's primary care giver that are the dominant factors keeping him from work.  The Board places greater probative weight on the opinion reached by the examiner as the opinion was rendered by a neutral health care provide who reviewed the Veteran's pertinent medical and military history and conducted a thorough mental examination of the Veteran.  Moreover, the conclusions of the examiner concerning the functional impairment resulting from the Veteran's PTSD are consistent with the remainder of the evidence including prior treatment records and examinations of the Veteran.  

Regarding the Veteran's other service-connected disability, the treatment records do not show that his tinnitus, bilateral hearing loss or left leg injury limit his employability during this time period, and the Veteran has not indicated such.

In the absence of evidence that the Veteran's service-connected disabilities alone render him unemployable, referral of the case to the Director of Compensation Service for consideration of a TDIU rating on an extraschedular basis, is not warranted.  As the preponderance of the evidence is against the claim for TDIU, the benefit-of-the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


